171 Conn. 278 (1976)
CAROL CHAMBLISS
v.
SAMUEL CHAMBLISS
Supreme Court of Connecticut.
Argued April 13, 1976.
Decision released July 6, 1976.
HOUSE, C. J., LOISELLE, BOGDANSKI, LONGO and BARBER, JS.
*279 Francis A. Smith, Jr., for the appellant (plaintiff).
David Goldstein, with whom was George J. Markley, for the appellee (defendant).
PER CURIAM.
The decisive issue on this appeal is whether the trial court abused its discretion in determining the amount of alimony awarded to the plaintiff in the judgment dissolving the marriage of the parties.
It is well settled that the trial court's decision as to the type and amount of property assigned or alimony awarded in an action for divorce or dissolution of a marriage is based upon the circumstances of the parties to the action and is within the sound discretion of the trial court, taking into account the length of the marriage, the causes of the dissolution, the age, health, station, occupation, amount and sources of income, vocational skills, employability, estate and needs of each of the parties and, in the case of a parent to whom custody of minor children is awarded, the desirability of that parent securing employment. These criteria have been codified in §§ 46-51 and 46-52 of the General Statutes. See Krieble v. Krieble, 168 Conn. 7, 357 A.2d 475.
The court's finding and memorandum of decision in this case clearly indicate that it fully considered these criteria in making the award which it did. We find no abuse of discretion in the judgment of the court.
There is no error.